Case 1:18-cv-25106-KMW Document 104 Entered on FLSD Docket 10/25/2019 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 1:18-cv-25106-KMW

   UNITED AMERICAN CORP.,

                           Plaintiff,

            v.

   BITMAIN, INC., SAINT BITTS LLC d/b/a
   BITCOIN.COM, ROGER VER, BITMAIN
   TECHNOLOGIES LTD., BITMAIN
   TECHNOLOGIES HOLDING COMPANY,
   JIHAN WU, PAYWARD VENTURES, INC.
   d/b/a KRAKEN, JESSE POWELL,
   AMAURY SECHET, SHAMMAH
   CHANCELLOR, and JASON COX,

                     Defendants.
   ____________________________________/

                   PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR 90-DAY
                EXTENSION OF TIME TO SERVE CERTAIN FOREIGN DEFENDANTS

            Plaintiff United American Corp. (“UAC”) files this reply in support of its Motion for 90-

   Day Extension of Time to Serve Foreign Defendants (the “Motion”) [ECF No. 94], and states the

   following.

            As explained in the Motion, UAC has undertaken numerous tasks to set into motion the

   process of obtaining service of process over the six foreign defendants in this case. Two of the

   foreign defendants have already been served (Bitmain Technologies Holding Company and Roger

   Ver), and through that process UAC has experienced first-hand the protracted delays between

   effecting service and receiving notice of such service.            In the case of Defendant Bitmain

   Technologies Holding Company, that defendant was served in the Cayman Islands on June 17,

   2019, but it waited three months to take any action in this case. Defendant Roger Ver appeared




   50586474;1

        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 104 Entered on FLSD Docket 10/25/2019 Page 2 of 4



   through counsel on October 4, 2019, but, three-weeks later, UAC has still not received the return

   of service from Japan, so it has no way of determining how long it took for Ver to appear after he

   was served. For all UAC knows, other foreign defendants have likewise been served without

   UAC’s knowledge.

            Effecting service upon foreign defendants is a protracted process, largely outside of the

   plaintiff’s control. That is why the Federal Rules of Civil Procedure provide no deadline for

   serving a foreign defendant. Defendants ignore this reality and seek to re-litigate the issue of

   whether UAC should have been afforded until October 8, 2019 in the first place. They go so far

   as to suggest, without authority, that UAC’s diligence should have started even before filing this

   action, Resp. at 2-3, because it knew that certain defendants were located outside of the United

   States. There is no such requirement in the Eleventh Circuit, but it bears noting that two of the

   five defendants initially believed to reside outside of the United States have in fact been served.

   Another one of the six foreign defendants – Jihan Wu – was believed to reside in the United States

   when this action was initially filed, so UAC could not have initiated foreign service upon him at

   that time. And, based on the experience in this case alone, there is a reasonable basis to believe

   that other foreign defendants may have been served, but UAC has not yet received confirmation

   of same.

            While other circuits have sometimes been more rigid when considering the timeliness of

   service outside the United States, the Eleventh Circuit has stated that the inquiry should be a

   “flexible” one. See Harris v. Orange S.A., 636 Fed. Appx. 476, 485 (11th Cir. 2015). UAC meets

   the applicable standards. While time for service on a foreign defendant is “not unlimited,” the

   Eleventh Circuit has declined to adopt a bright-line rule on when service must be effectuated. Id.

   In the case of Harris, dismissal was warranted because the plaintiff made “no effort to serve the




   50586474;1
                                                      -2-
        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 104 Entered on FLSD Docket 10/25/2019 Page 3 of 4



   foreign defendants.” Id. By contrast, UAC has made considerable effort, as set forth in the Motion.

   Defendants do not cite to any cases where dismissal was found appropriate after the plaintiff

   undertook similar effort.1

            Defendants also argue that UAC misreads this Court’s July 23, 2019 Order. ECF No. 78.

   UAC respectfully disagrees. As briefed by UAC in its Response in Opposition to Defendant

   Bitmain Technologies Holding Company’s Motion to Set Aside Clerk’s Default, ECF No. 102,

   Defendants’ interpretation of this Court’s Order does not withstand scrutiny.

            Under Defendants’ theory, the Court would have afforded the foreign defendants with only

   the limited options of renewing previously-briefed motions to dismiss (which, of course, the

   foreign defendants did not file) or answering the complaint, which, for any foreign defendant

   served at the end of the extended period for service (which ran until October 8, 2019), would have

   shortened the time to serve the answer to as little as ten days. Such an Order would have been

   problematic for obvious reasons. UAC’s interpretation – that the Court’s Order was directed only

   at the defendants who had already appeared in the case and filed fully-briefed motions to dismiss

   – would not encounter these problems. Nor would UAC’s interpretation have caused any difficulty

   for the Court, in terms of aligning any orders disposing of the previously-briefed motions to

   dismiss, because the Court could have aligned its orders by simply waiting to rule on them until

   such time as all defendants had been served.




   1
     Defendants also make ad hominem attacks on UAC and its counsel. They state that UAC missed
   a deadline for filing a status report on service of process. Resp. at 2, n.1. But, they gloss over the
   fact that the “deadline” was self-imposed, not court-imposed. See ECF No. 81 at ¶ 10. Moreover,
   UAC filed a status report just a few days later as part of its Motion in order to provide the Court
   with the most current update on the status of service as close to the October 8, 2019 deadline as
   reasonably possible. In fact, had UAC filed the status update on September 30, 2019, it would not
   have been able to inform the Court that Roger Ver had been served, as became known to UAC
   only on the date it filed its Motion.


   50586474;1
                                                      -3-
        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 104 Entered on FLSD Docket 10/25/2019 Page 4 of 4



                                               CONCLUSION

            For the reasons set forth in the Motion and herein, UAC respectfully requests an additional

   90 days to effect service on the foreign defendants that have yet to be served (or to confirm service

   and file proof of service for any defendants who have already been served, but notification of same

   has not reached UAC).

   Dated: October 25, 2019                          Respectfully submitted,

                                                    By: s/ Brian P. Miller
                                                    Brian P. Miller
                                                    Florida Bar No. 0980633
                                                    brian.miller@akerman.com
                                                    Lorayne Perez
                                                    Florida Bar No. 085265
                                                    Lorayne.perez@akerman.com
                                                    Joanne Gelfand
                                                    Florida Bar No. 515965
                                                    Joanne.gelfand@akerman.com

                                                    AKERMAN LLP
                                                    Three Brickell City Centre
                                                    98 Southeast Seventh Street, Suite 1100
                                                    Miami, FL 33131
                                                    Tel: 305-374-5600
                                                    Fax: 305-374-5095

                                                    Attorneys for Plaintiff United American Corp.


                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 25, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.

                                                             /s/ Lorayne Perez
                                                               Lorayne Perez




   50586474;1
                                                      -4-
        AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
